Title: From George Washington to Israel Shreve, 20 January 1781
From: Washington, George
To: Shreve, Israel


                        

                            
                            Dear Sir
                            Head Quarters New Windsor Janry 20th 1781
                        
                        I have just received your favor of the 17th by Colonel Barber, covering an Act of the Legislature for
                            compleating the Regiments of New Jersey—by this Resolution I find, I am requested to Order as many Officers from your Line on
                            the recruiting service as I shall judge necessary. And as I conceive it to be of the greatest importance to have the Army
                            compleated before the opening of the Campaign; No exertions on our part should be wanting. You will be pleased therefore
                            to order as many Officers on this service, as can be spared from necessary command of the Men now in Camp. There
                            should be at least one sent to each County—who besides paying strict attention to the Instructions formerly given
                            on this subject, will govern themselves agreeably to the Act of the Assembly of the 26th of December 1780.
                        When the affairs of your Command are properly arranged, I shall have no objection to your being absent a short
                            time. I am Dear Sir Your Most Obedient & Humble Servant
                        
                            Go: Washington
                        
                    